          Case 1:19-cv-12175-LTS Document 75-1 Filed 11/04/20 Page 1 of 6


                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


 DIANA VARA, AMANDA WILSON,
 NOEMY SANTIAGO, KENNYA
 CABRERA, and INDRANI MANOO,
 on behalf of themselves and all others
 similarly situated,
                  Plaintiffs,
                                                  Civil No. 19-12175-LTS
 v.

 ELISABETH P. DEVOS, in her official
 capacity as Secretary of the United States
 Department of Education, and THE UNITED
 STATES DEPARTMENT OF EDUCATION,
                Defendants.



                      DECLARATION OF CHARLOTTA HORNIG

       I, Charlotta Hornig, state the following under penalty of perjury pursuant to 28 U.S.C.

§ 1746:

       1.     I make the following declaration based on personal knowledge, including my

              review of official agency records to which I have access as part of my official duties

              with the United States Department of Education (“Department” or “Education”).

       2.     I am presently a Borrower Defense Program Manager in the Office of the Deputy

              Chief Operating Officer, Partner Participation and Oversight, at Federal Student

              Aid.

       3.     As a Borrower Defense Program Manager, I manage and direct administrative

              processes for Borrower Defense and associated staff and provide expert advice on

              operational and outreach functions.

       4.     I joined the Department in March 2020 and have held my current position since

              then.
 Case 1:19-cv-12175-LTS Document 75-1 Filed 11/04/20 Page 2 of 6


5.   As a Borrower Defense Program Manager in the Office of the Deputy Chief

     Operating Officer, Partner Participation and Oversight, I have access to the

     borrower defense case management platform. I have personally reviewed the

     platform and am also familiar with the record keeping system at the Department.

6.   As of the date of this Declaration, Education has taken the steps described in the

     paragraphs below to comply with the decision and order issued on June 25, 2020,

     and the court’s subsequent order of August 20, 2020, in Vara, et al. v. DeVos, et

     al., No. 19-12175-LTS (D. Mass.).

7.   On September 4, 2020, Education published a determination concerning borrower

     defense relief applicable to all members of the Vara class on the Department’s

     website at http://studentaid.gov/announcements-events/vara, and a link to that page

     was also provided at http://studentaid.gov/borrower-defense.

        a. Because of the class-wide nature of the determination (which applies to

            anyone who borrowed a federal student loan to pay the cost of attendance

            for one of the students identified in the Massachusetts Attorney General’s

            exhibit as having enrolled at Everest Institute’s Brighton and Chelsea

            campuses between 2007 and 2015), it was made publicly available in this

            way.

        b. The class-wide decision posted on September 4 stated that copies would be

            “mailed” to each class member. The Department’s standard procedure for

            notifying borrowers of individual borrower defense determination is to

            electronically mail (i.e., e-mail) the borrowers, and then follow up by

            mailing paper copies to any borrowers to whom the e-mail proves

            undeliverable. Because the Department is following this standard protocol,


                                      2
 Case 1:19-cv-12175-LTS Document 75-1 Filed 11/04/20 Page 3 of 6


            on September 30, the agency revised a single word in the posted

            determination: the word “mailed” was changed to “sent” in an effort to

            avoid any undue confusion.

        c. On        October       28,       2020,      links       were      added      at

            http://studentaid.gov/announcements-events/vara to provide readers of the

            Department’s determination with ready access to the court’s June 25

            decision and August 20 partial stay order. The June 25 decision is found at

            http://studentaid.gov/sites/default/files/Vara%20D%20Ct%20Decision.pdf

            and     the   August     20      partial   stay     order   is   available   at

            http://studentaid.gov/sites/default/files/Vara%20Partial%20Stay%20Order

            .pdf.

8.   To be able to provide individual class members with copies of the Department’s

     decision and with other relief not stayed by the court (such as placement of loans

     in forbearance), the Department took steps to identify all relevant borrowers:

        a. The Massachusetts Attorney General’s exhibit listed 7,241 students who

            enrolled at Everest Institute’s Brighton and Everest campuses between 2007

            and 2015. Education undertook an extensive analysis of the exhibit, and

            found that 481 of these listings were duplicative (i.e., a student identified

            two or more times). This reflected a variety of circumstances, including

            address changes.

        b. Having identified 6,760 unique students, the Department then worked to

            identify who among them took out federal loans to attend, including any




                                         3
        Case 1:19-cv-12175-LTS Document 75-1 Filed 11/04/20 Page 4 of 6


                      PLUS1 loans taken out by parents on behalf of these students. Education

                      ultimately identified 6,024 unique borrowers who took out loans, including

                      PLUS loans, for the benefit of 5,639 students enrolled at Everest Institute’s

                      Brighton and Everest campuses between 2007 and 2015 and identified in

                      the Massachusetts Attorney General’s exhibit. This included 5,328

                      borrowers whose loans were held exclusively by Education, as well as 696

                      borrowers at least some of whose FFEL loans were commercially held by

                      non-federal loan holders. Of these 696 borrowers, 180 had a mix of loans

                      held by Education and non-federal loan holders, while the remaining 516

                      borrowers had FFEL loans held solely by non-federal loan holders.

       9.      Education worked to confirm the necessary identifying information for each of the

               6,024 borrowers. This involved cross-referencing data to be able to associate social

               security numbers with each borrower. The Department, working with contractor

               Accenture, was then able to create electronic borrower defense application records

               in Education’s Borrower Defense case management platform for all but four of the

               6,024 individual student loan borrowers identified above.2

       10.     Following the creation of the electronic borrower defense application records,

               Education, through contractor Senture, has been working to send decision letters to

               all class members to inform them of the Department’s Vara determination.



1
  PLUS loans are available under both FFEL and Direct programs for parents who wish to borrow
to pay for their children’s college education.
2
  To date, Education has been unable to create electronic borrower defense application records for
four of the 6,024 individuals for lack of confirmation of the requisite information. The Department
has continued to work to confirm the relevant information for these four class members. Among
other things, the government has, through counsel, reached out to both plaintiffs’ counsel for
assistance in confirming their personal identifying information. The Department will continue to
work to resolve the status of these four borrowers.
                                                4
         Case 1:19-cv-12175-LTS Document 75-1 Filed 11/04/20 Page 5 of 6


                   a. Because the letter is sent directly to class members, it differs slightly from

                       the notice posted on the Department’s website for public viewing. For

                       example, the letter has the heading “Notice of Decision Regarding Student

                       Loan Relief” and includes additional text, explaining to recipients at the

                       outset that they are receiving the notice because they are believed to be class

                       members and therefore have been found to be entitled to relief in light of

                       this court’s rulings. A copy of the decision letter sent to class members is

                       attached here as Attachment 1.

                   b. Last month, contractor Senture sent out the decision letters to all available

                       e-mail addresses for class members. By October 30, 2020, these

                       communications had been successfully e-mailed to 4,895 borrowers.

                   c. The Department is nearing completion of the process of preparing and

                       emailing paper copies to the 1,066 class members for whom e-mail delivery

                       was unsuccessful. No later than November 5, 2020, these 1,066 letters will

                       be mailed.3

       11.     All class members’ loans that are held by Education have been designated to remain

               in forbearance status for non-defaulted loans or stop-collection status for loans in

               default status as required by this court’s orders.4 To ensure that the loans remain in



3
  Again, the 4 borrowers discussed supra note 2 will receive the same notice as soon as their
requisite information (including social security numbers) is confirmed, and their electronic
borrower defense application records can be created. In addition, there are 59 other borrowers for
whom the agency has sufficient information to have created electronic borrower defense
application records, but for whom the agency lacks any e-mail or mailing address. The Department,
through appellate counsel, is reaching out to plaintiffs’ counsel and the Massachusetts Attorney
General’s Office to see if they can provide any assistance in locating these borrower defense relief
applicants.
4
  Individual borrowers retain the ability to contact the Department and instruct the Department to
remove their loans from forbearance, if they wish to do so for any reason.
                                                 5
       Case 1:19-cv-12175-LTS Document 75-1 Filed 11/04/20 Page 6 of 6


             forbearance or stop-collection status, on October 6, 2020, all vendors who service

             defaulted and non-defaulted federally held Direct or FFEL loans were provided

             with the full listing of borrowers with federally-held loans and instructed those

             borrowers should be placed into a forbearance (for non-defaulted loans) or stop-

             collection status (for defaulted loans) until they receive a request from Education

             to remove that status. Each of the servicers confirmed they had reviewed the request

             and taken the requested actions by October 15, 2020 on any borrowers with loans

             in their portfolio.

      12.    Once Education identified the 676 borrowers with commercially held FFEL loans

             (i.e., loans not held by the Department), the Department also contacted all of their

             non-federal loan servicers and asked them to place these borrowers in forbearance

             (for non-defaulted loans) or stop-collection status (for defaulted loans) until they

             receive a request from Education to remove that status. Each of the non-federal loan

             services responded to Education’s request and confirmed that they had completed

             the requested actions as of October 27, 2020.

      13.    In an effort to facilitate communication and transparency, the Department, through

             appellate counsel, has shared information about its ongoing implementation actions

             with plaintiffs’ counsel. In addition, on October 1, 2020, Education provided up-

             to-date information to its Borrower Defense Call Center regarding implementation

             of the Department’s Vara decision to assist any class members who may call the

             borrower defense hotline.


                                                   By: __/S/Charlotta Hornig/______
                                                      CHARLOTTA HORNIG
                                                      Borrower Defense Program Manager

Date: November 4, 2020

                                              6
